UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                             No. 98-30997
                           Summary Calendar

                       ACTION MARINE, INC.,

                                                   Plaintiff-Appellee,

                                VERSUS

                      NORSEMAN, M/V, ET AL.,

                                                            Defendants,

                           MICHAEL ZAPETIS,

                                                  Defendant-Appellant.



           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (96-CV-3945-C)


                            July 15, 1999

Before DAVIS, DUHÉ and PARKER, Circuit Judges.

PER CURIAM:*

     Appellant   Michael   Zapetis    appeals   the   district   court’s
judgment   awarding   in   custodia    legis    expenses   against   him

personally. We affirm the judgment of the district court, although

we do so on an alternate ground.

     Appellee Action Marine, Inc. (“Action Marine”) negotiated a

towage agreement with Michael Zapetis, President of Norseman Marine


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Towing, Inc. (“Norseman Marine”) and director of Gulf & Orient

Steamship Line, Inc. (“G&O”) for the service of a tug, the M/V

NORSEMAN. The NORSEMAN was apparently owned by Norseman Marine and

managed by G&O.    Pursuant to this agreement between Action Marine

and G&O, the NORSEMAN was to tow a barge from Venezuela to the Port

of New Orleans. The agreement further provided that Larry Sweeney,

Vice-President    of   Action   Marine,      and   Mr.    Zapetis    “personally

guarantee[d] the terms and conditions of [the] agreement as well as

the companies for which” they signed.2

     After the NORSEMAN failed to complete the voyage within the

specified time, Action Marine sued for breach of the agreement.

Upon court order, the vessel was arrested by the U.S. Marshal on

December 3, 1996.      Crew members had also sought the arrest of the

vessel for unpaid wages.3       When the NORSEMAN was arrested, it was

at Action Marine’s dock in Gretna, Louisiana, and remained there

under   arrest   for   261   days.     The    value      of   the   NORSEMAN   was

eventually established by a court-approved appraiser to be $65,000.

G&O posted a bond of $65,000 and the vessel was released.

     By way of its original and amended complaints, Action Marine

sought damages for breach of contract from the NORSEMAN in rem and

G&O and Mr. Zapetis in personam.             Action Marine also sought in

custodia legis expenses for the dockage and maintenance of the

NORSEMAN during its seizure.         Action Marine did not name Norseman


        2
          The contract in the record bears only Mr. Sweeney’s
signature, but Mr. Zapetis does not dispute here that he agreed to
the terms of the contract.
    3
       The crew members later entered into a settlement agreement
with the defendants.
Marine,    the   purported   owner     of    the   vessel,    as   a   defendant.

However,    Norseman   Marine   did     appear     in   the   action    to   claim

ownership of the vessel.

     After a bench trial, the district court first determined that

because there was no physical damage to the cargo, Action Marine

did not obtain a maritime lien.         The court then found in favor of

Action Marine on the breach of contract claim and the claim for in

custodia legis expenses.        However, because there was no maritime

lien, the court held that recovery could not be had against the

NORSEMAN in rem, but only against G&O and Mr. Zapetis in personam.4

G&O has not appealed.    Mr. Zapetis appeals the award of in custodia

legis expenses against him personally.

     Because we find that a maritime lien existed against the

NORSEMAN, we affirm the district court’s award of in custodia legis

expenses on an alternate ground.            See McDonough v. Royal Caribbean

Cruises, Ltd., 66 F.3d 150, 151 (7th Cir. 1995) (“If the district

court’s    reasoning   fails,    but    another     rationale      supports   the

judgment in light of the facts of the case, an appellate court may

affirm on the alternate ground.”). The district court erred in its

determination that Action Marine’s claim for breach of the towage

contract did not give rise to a maritime lien.                See International

Marine Towing, Inc. v. Southern Leasing Partners, Ltd., 722 F.2d
126, 130 (5th Cir. 1983); Rainbow Line, Inc. v. M/V Tequila, 480


     4
        The district court found that the security posted by G&O
could be used for in custodia legis expenses and “whatever else is
owed, flowing from the contract which allowed for recovery of
expenses, even though this Court finds no valid maritime lien.”

                                       3
F.2d 1024, 1027 (2d Cir. 1973).      As the above cases recognize,

breach of a maritime contract gives rise to a maritime lien despite

the fact that no damage was sustained to the cargo.   International

Marine, 722 F.2d at 130 (holding that breach of a bareboat charter

gives rise to a maritime lien); Rainbow, 480 F.2d at 1027 (“The

American law is clear that there is a maritime lien for the breach

of a charter party.”). Therefore, Action Marine’s claim for breach

of the towage contract in the amount of $20,925 constituted a

maritime lien against the vessel.

     Because Action Marine asserted a maritime lien against the

NORSEMAN, Action Marine is entitled to look to the bond posted by

G&O to satisfy the in custodia legis expenses.        Although the

district court awarded Action Marine over $65,000 in custodia legis

expenses, Action Marine’s recovery of these expenses is limited to

$65,000 - the amount of the bond as representative of the res.   The

district court did not err in determining that Mr. Zapetis and G&O

are jointly liable for $20,925 for breach of the towage contract.

Except for the limitation of the recovery of in custodia legis

expenses stated above, the judgment of the district court is

affirmed.   The case is remanded to the district court for entry of

judgment consistent with this opinion.

AFFIRMED IN PART; MODIFIED IN PART; AND REMANDED.




                                 4